              Case 2:20-cv-01954-JAD-VCF Document 1 Filed 10/21/20 Page 1 of 5



1    F. THOMAS EDWARDS, ESQ.
     Nevada Bar No. 9549
2    E-mail: tedwards@nevadafirm.com
     MAYRA SALINAS-MENJIVAR, ESQ.
3    Nevada Bar No. 14607
     E-mail: msalinas@nevadafirm.com
4    HOLLEY DRIGGS
     400 South Fourth Street, Third Floor
5    Las Vegas, Nevada 89101
     Telephone:    702-791-0308
6    Fax:          702-791-1912

7    Attorney for Defendant
     Pepes Jr. Inc. d/b/a Pepe’s Tacos
8

9
                                   UNITED STATES DISTRICT COURT
10
                                           DISTRICT OF NEVADA
11
     PERLA VILLA, an individual,
12
                              Plaintiff,                  CASE NO.:
13
              v.                                          NOTICE OF REMOVAL PURSUANT TO
14                                                        28 U.S.C.§§ 1441(a) AND 1441(c)
     PEPES JR. INC. d/b/a PEPE’S TACOS, a
15   domestic corporation; DOES 1-10; and ROE             (Removed from the Eighth Judicial District
     CORPORATIONS 1-10, inclusive,                        Court for Clark County, Nevada, Case No.
16                                                        A-16-747653-C)
                              Defendant.
17

18   TO:      THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
              OF NEVADA:
19

20            Defendant PEPES JR. INC. d/b/a PEPE’S TACOS (“Defendant”), by and through its
21   attorneys of record, the law firm of HOLLEY DRIGGS, hereby removes the action filed in the
22   Eighth Judicial District Court for Clark County, Nevada state court case no. A-20-821568-C styled
23   as Perla Villa v. Pepes Jr. Inc. d/b/a Pepe’s Tacos, as follows:
24            1.        On September 21, 2020, Plaintiff PERLA VILLA (“Plaintiff”) commenced the
25   action in the Eighth Judicial District Court for Clark County, State of Nevada, entitled Perla Villa
26   v. Pepes Jr. Inc. d/b/a Pepe’s Tacos, case no. A-20-821568-C (the “State Action”), alleging two
27   causes of action arising under “42 U.S.C. §2000e(k) et seq./NRS 613 et seq./NRS 613.330/NRS
28   613.4353/NRS 613.438 et. al.” and “42 U.S.C. §12101 et seq./ NRS 613 et seq./ NRS 613.310.”

                                                    -1-
     14323-01/2507147
              Case 2:20-cv-01954-JAD-VCF Document 1 Filed 10/21/20 Page 2 of 5



1    Copies of the Summons and Complaint (“State Court Complaint”) are attached and marked

2    respectively as Exhibits A and B, constituting all the pleadings filed to date.

3             2.        Summons in the State Action was issued on September 22, 2020, see Exhibit A,

4    which is less than thirty (30) days from the date of this Notice. Accordingly, this Notice is timely.

5             3.        This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331,

6    which is an action that may be removed to this Court pursuant to 28 U.S.C. § 1441(a) because it

7    is a civil action arising under the Constitution, laws or treaties of the United States for which this

8    Court has original jurisdiction.

9             4.        In the State Action, Plaintiff invokes jurisdiction and venue under 42 U.S.C. §
10   12101 et seq. and 42 U.S.C. § 2000e, et seq. rendering herself amenable to the jurisdiction of this

11   Court.

12            The State Court Complaint contains two causes of action. The first cause of action entitled

13   “Sex Discrimination/Violation of the Nevada Pregnant Workers’ Fairness Act/Violation of the

14   Pregnancy Discrimination Act 42 U.S.C. §2000e(k) et seq./NRS 613 et seq./NRS 613.330/NRS

15   613.4353/NRS 613.438 et. al.” specifically invokes a federal statute for her right of action. See

16   Exhibit B, 6. The State Court Complaint bases this claim on alleged violations of the Pregnancy

17   Discrimination Act, 42 U.S.C. § 2000e(k). See Exhibit B at ¶ 69.

18            The second cause of action entitled “Disability Discrimination/Violation of the Americans

19   with Disabilities Act/Failure to Accommodate 42 U.S.C. §12101 et seq./ NRS 613 et seq./ NRS

20   613.310” specifically invokes a federal statute for her right of action.          See Exhibit B, 7.

21   Additionally, the State Court Complaint contains allegations that base this claim on alleged

22   violations of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. See Exhibit B at ¶¶

23   81-83.

24            Given that the State Court Complaint invokes federal statutes and the two claims are

25   founded upon alleged violations of those federal statutes, the claims arise under a federal question

26   and are subject to the original jurisdiction of this Court pursuant to 28 U.S.C. § 1331.

27   ///

28   ///

                                                       -2-
     14323-01/2507147
              Case 2:20-cv-01954-JAD-VCF Document 1 Filed 10/21/20 Page 3 of 5



1             5.        Additionally, this Court has supplemental jurisdiction over Plaintiff’s state-based

2    claims pursuant to 28 U.S.C. § 1367(a), which are subject to removal under to 28 U.S.C. §

3    1441(c)(1).

4
              [I]n any civil action of which the district courts have original jurisdiction, the
5             district courts shall have supplemental jurisdiction over all other claims that are so
              related to claims in the action within such original jurisdiction that they form part
6             of the same case or controversy under Article III of the United States Constitution.

7    28 U.S.C. § 1367(a). The Supreme Court has noted that the supplemental jurisdiction statute

8    “applies with equal force to cases removed to federal court as to cases initially filed there; a

9    removed case is necessarily one ‘of which the district courts…have original jurisdiction’…” City
10   of Chicago v. Int’l Coll. of Surgeons, 118 S. Ct. 523, 525 (1997). To the extent Plaintiff brings

11   her claims under the Nevada Revised Statutes, such claims do not “arise under” federal law,

12   however, removal is still appropriate because those claims are transactionally related (i.e.

13   “supplemental”) to at least one substantial federal claim. Zuniga v. Blue Cross & Blue Shield of

14   Michigan, 52 F.3d 1395, 1399 (6th Cir. 1995). A single case exists in the constitutional sense

15   wherever the state and federal claim arise from a “common nucleus of operative facts” such that a

16   plaintiff would ordinarily be expected to try them all in a single judicial proceeding. See Stoyas v.

17   Toshiba Corp., 896 F.3d 933, 938 (9th Cir. 2018), cert. denied sub nom. Toshiba Corp. v. Auto.

18   Indus. Pension Tr. Fund, 139 S. Ct. 2766 (2019).

19            In this case, both causes of action alleged in the State Court Complaint, refer to both the

20   Nevada Revised Statutes as well as the United States Code as the right of action for bringing such

21   claims and both are supported by the same set of alleged facts, therefore, the state-based claims

22   and federal-based claims arise from a “common nucleus of operative facts.” Supplemental

23   jurisdiction over Plaintiff’s state-based claims is proper.

24            6.        Venue is appropriate in the unofficial Southern Division of the Court pursuant to

25   28 U.S.C. § 1391(b)(2) and (c), 1441(b); and LR IA 1-6.

26   ///

27   ///

28   ///

                                                       -3-
     14323-01/2507147
              Case 2:20-cv-01954-JAD-VCF Document 1 Filed 10/21/20 Page 4 of 5



1             7.        Based on the foregoing, Defendant respectfully submits that this action presents a

2    federal question over which this Court has original jurisdiction. This action is, therefore, properly

3    removed to the United States District Court for the District of Nevada, the unofficial Southern

4    Division of said Court.

5             DATED this 21st day of October, 2020.

6                                                        HOLLEY DRIGGS

7

8                                                        /s/ F. Thomas Edwards
                                                         F. THOMAS EDWARDS, ESQ.
9                                                        Nevada Bar No. 9549
                                                         MAYRA SALINAS-MENJIVAR, ESQ.
10                                                       Nevada Bar No. 14607
                                                         400 South Fourth Street, Third Floor
11                                                       Las Vegas, Nevada 89101

12                                                       Attorneys for Defendant
                                                         Pepes Jr. Inc. d/b/a Pepe’s Tacos
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -4-
     14323-01/2507147
              Case 2:20-cv-01954-JAD-VCF Document 1 Filed 10/21/20 Page 5 of 5



1                                    CERTIFICATE OF SERVICE

2             Pursuant to F.R.C.P. 5(b), I certify that I am an employee of HOLLEY DRIGGS, and that

3    on the 21st day of October, 2020, I electronically filed the foregoing NOTICE OF REMOVAL

4    PURSUANT TO 28 U.S.C.§§ 1441(a) AND 1441(c) with the Clerk of the Court through Case

5    Management/Electronic Filing System.

6
     Christian Gabroy
7    Kaine Messer
     GABROY LAW OFFICES
8    The District at Green Valley Ranch
     170 South Green Valley Parkway, Suite 280
9    Henderson, Nevada 89012
     P: (702) 259-7777
10   F: (702)259-7704
     E: christian@gabroy.com
11   E: kmesser@gabroy.com
     Attorneys for Plaintiff Perla Villa
12
                                                    /s/ Sandy Sell
13                                                  An employee of HOLLEY DRIGGS

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -5-
     14323-01/2507147
